Citation Nr: 1145470	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was most recently before the Board in January 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  In the January 2011 remand, the Board directed VA to afford the Veteran with a VA examination by a neurologist  to determine the etiology of the peripheral neuropathy of the lower extremities.  The neurologist was to opine as to whether it was at least as likely as not that the Veteran's peripheral neuropathy had its onset in service, or is etiologically related to his active service, to include his exposure to Agent Orange.  

The Appeals Management Center (AMC) provided the Veteran a VA examination.  However, the VA examination was not conducted by a neurologist, as directed by the Board remand, but rather was conducted by a nurse practioner.  In light of the foregoing, the claim must be remanded for compliance with the January 2011 Board remand.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination by a neurologist, fee basis if necessary, to determine the etiology of the peripheral neuropathy of the lower extremities.  The claims file must be provided to the examiner and reviewed prior to the examination.  All indicated evaluations, studies, and tests should be accomplished and any such results must be included in the examination report.  After performing the examination, the examiner should opine as to the following:  

Whether it is at least as likely as not (50% or higher degree of probability) that the peripheral neuropathy of the lower extremities had its onset in service or is etiologically related to his active service, to include his exposure to Agent Orange.  

A complete rationale for all opinions expressed must be provided.

2.  After the foregoing, the RO should review the Veteran's claim.  If the determination is adverse to the Veteran, he and his representative should be provided an appropriate supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board as indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


